NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHRISTOPHER WEBSTER,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-599
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark E. Green, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.

PER CURIAM.


             Affirmed.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.